Exhibit 10.8

EXECUTION COPY

SUPPLEMENT NO. 1, dated as of December 11, 2012 (this “Supplement”), to the
Intellectual Property Security Agreement, dated as of May 8, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), among TRAVELPORT LIMITED, a company
incorporated under the laws of Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware
corporation (the “Borrower”), WALTONVILLE LIMITED, a company incorporated under
the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.À
R.L., a société à responsabilité limitée incorporated under the laws of
Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries of Holdings from
time to time party thereto and CREDIT SUISSE AG, as Collateral Agent.

A. Reference is made to the Credit Agreement, dated as of May 8, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Holdings, Intermediate
Parent, TDS Intermediate Parent, Credit Suisse AG, as Administrative Agent,
Credit Suisse AG, as Collateral Agent, and each Lender from time to time party
thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intellectual Property Security Agreement.

C. The Grantors have entered into the Intellectual Property Security Agreement
in order to induce the Lenders to make Loans. Section 5.14 of the Intellectual
Property Security Agreement provides that additional Restricted Subsidiaries of
Holdings may become Subsidiary Parties under the Intellectual Property Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each of the undersigned Restricted Subsidiaries (each, a “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Party under the Intellectual
Property Security Agreement and as consideration for Loans previously made
continuing to be outstanding.

Accordingly, the Collateral Agent and each New Subsidiary agree as follows:

SECTION 1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, each New Subsidiary by its signature below becomes a Subsidiary Party
and Grantor under the Intellectual Property Security Agreement with the same
force and effect as if originally named therein as a Subsidiary Party and
Grantor and each New Subsidiary hereby (a) agrees to all the terms and
provisions of the Intellectual Property Security Agreement applicable to it as a
Subsidiary Party and Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor thereunder are true and
correct on and as of the date hereof. In furtherance of the foregoing, each New
Subsidiary, as security for the payment and performance in full of the
Obligations, including the Guaranties, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in and lien on all of such New Subsidiary’s right,
title and interest in,



--------------------------------------------------------------------------------

to and under the Collateral (as defined in the Intellectual Property Security
Agreement) of such New Subsidiary. Each reference to a “Grantor” in the
Intellectual Property Security Agreement shall be deemed to include each New
Subsidiary. The Intellectual Property Security Agreement is hereby incorporated
herein by reference.

SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signature of each New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of any and all
Collateral of such New Subsidiary consisting of Intellectual Property and
(b) set forth under its signature hereto, is the true and correct legal name of
such New Subsidiary, its jurisdiction of formation, any organizational
identification number issued to such New Subsidiary and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Intellectual Property
Security Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.

SECTION 9. Each New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

SECTION 10. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.

IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Intellectual Property Security Agreement as of
the day and year first above written.



--------------------------------------------------------------------------------

GALILEO INTERNATIONAL TECHNOLOGY, LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Authorized Person   Legal Name: GALILEO
INTERNATIONAL TECHNOLOGY, LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive Office:   Braemar Court #2   Deighton Road   St. Michael,
Barbados, BB 140 17 GALILEO ASIA, LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary   Legal
Name: GALILEO ASIA, LLC   Jurisdiction of Formation: Delaware   Location of
Chief Executive Office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

GALILEO LATIN AMERICA LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary   Legal
Name: GALILEO LATIN AMERICA LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive Office:   300 Galleria Parkway   Atlanta, GA 30339 TRAVELPORT
FINANCE MANAGEMENT LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary   Legal
Name: TRAVELPORT FINANCE MANAGEMENT LLC   Jurisdiction of Formation: Delaware  
Location of Chief Executive Office:   300 Galleria Parkway   Atlanta, GA 30339
TRAVELPORT INVESTOR LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary   Legal
Name: TRAVELPORT INVESTOR LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive Office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

TRAVELPORT SERVICES LLC, By:  

/s/ Rochelle J. Boas

  Name: Rochelle J. Boas   Title:   Senior Vice President and Secretary   Legal
Name: TRAVELPORT SERVICES LLC   Jurisdiction of Formation: Delaware   Location
of Chief Executive Office:   300 Galleria Parkway   Atlanta, GA 30339



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:  

/s/ Judith E. Smith

  Name: Judith E. Smith   Title:   Managing Director By:  

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title:   Associate



--------------------------------------------------------------------------------

Schedule I to the

Supplement No. 1 to

the Intellectual Property

Security Agreement

INTELLECTUAL PROPERTY